UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6690


CLINTON MATTHEW IVEY,

                Plaintiff – Appellant,

          v.

GARRETT SHELTON, JR., Captain (Portsmouth Police); LISA
SMITH, Lieutenant (Portsmouth Police); CARLOS GONZALEZ,
Detective (Suffolk); PAM KING, Fire Marshal (Suffolk);
WESTBROOK PARKER, Judge; JUSTIN T. BUSH, Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00374-GBL-TCB)


Submitted:   August 26, 2010             Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clinton Matthew Ivey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clinton    Matthew     Ivey       appeals      the   district        court’s

order     dismissing      his    42   U.S.C.       § 1983      (2006)       civil    rights

action.     On appeal, we confine our review to the issues raised

in the Appellant’s brief.               See 4th Cir. R. 34(b).                      Because

Ivey’s    informal       brief   does   not       challenge     the     basis       for   the

district       court’s    disposition,           Ivey   has    forfeited        appellate

review    of    the   court’s     order.           Accordingly,        we    affirm       the

district    court’s       judgment.      We       dispense      with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                    AFFIRMED




                                             2